Citation Nr: 1401418	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  His military decorations include the Combat Action Ribbon.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record in the Virtual VA e-folder.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a transcript of the July 2013 hearing and an August 2013 rating decision.  The VBMS e-folder includes VA treatment records dated from July 2007 to August 2013, which are relevant to the current appeal.  While this additional evidence was not considered by the RO in the August 2009 statement of the case (SOC), because the claim must be remanded for other reasons, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).

In April 2012, the Veteran indicated that he was seeking service connection for hemorrhoids.  The issue of entitlement to service connection for hemorrhoids has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Remand is required to obtain outstanding evidence and to afford the Veteran a VA examination to evaluate his claimed right and left knee disorders.  Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right and left knee disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA or VBMS e-folder.  

A specific request should be made for:  (1) treatment records from the Houston VA Medical Center (VAMC), to include the Conroe VA outpatient clinic (OPC), dated prior to July 2007 and since August 2013; and (2) any private treatment dated since August 2007, to include as referenced during VA treatment in March 2009.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Associate with the paper claims file or Virtual VA or VBMS e-folder the Veteran's Social Security Administration (SSA) records, as listed among the evidence considered in the August 2013 rating decision included in the Virtual VA and VBMS e-folders.

3.  If an only if the Veteran's SSA records, as listed among the evidence considered in the August 2013 rating decision included in the Virtual VA and VBMS e-folders, are not otherwise associated with the claims file or Virtual VA or VBMS e-folders, obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims remaining on appeal, as well as copies of all medical records underlying those determinations.  

4.  After all available records have been associated with the claims file and/or Virtual VA or VBMS e-folder, afford the Veteran a VA examination to determine the etiology of his right and left knee disorders.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran has any disorder of the right and/or left knee, present at any time since August 2007 (when he filed his claim for service connection), which began during active service or is related to any incident of service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In an April 1968 Report of Medical History, the Veteran denied swollen or painful joints; bone, joint, or other deformity; and a "trick" or locked knee.  On enlistment examination that date, clinical evaluation of the lower extremities was normal.  The Veteran was found to be qualified for enlistment.  Stamps on the enlistment examination dated in May 1968 and on the date of entry into service in September 1968 reflect that the Veteran underwent physical inspection with no additional defects discovered.  He was found to be fit for military service.  

* Two days after entry into service, the Veteran was examined at the Marine Corps Recruiting Depot in San Diego.  The examiner commented that, in addition to defects noted on the original SF 88 (Report of Medical Examination), the Veteran had lordosis.  The examiner also noted that the SF 89 (Report of Medical History) was reviewed and the following changes were made:  the Veteran "claim[ed] injury to knees on motor bike in auto accident - see M.O. - duty."  

* On separation examination in April 1970, clinical evaluation of the lower extremities was normal.  A two inch scar on the right knee was noted.  

* A July 2007 treatment record from Dr. C.L.C. documents that the Veteran complained of right knee pain, which he described as having for more than 30 years.  He stated that he injured his knee during service in Vietnam.  X-rays revealed severe varus bilaterally, bilateral osteochondromas of the medial tibia, severe medial compartment arthritis, and severe patellofemoral arthritis.  

* A July 2007 MRI of the right knee revealed advanced maceration/near complete absence of the medial meniscus, moderately advanced cartilage loss in the patellofemoral compartment with patchy subchondral edema, and abnormal signal within the lateral meniscus.  

* In reporting his military history during VA mental health treatment in September 2007, the Veteran reported that he was not wounded, injured, or hospitalized during service.  

* In a September 2007 statement in support of his claim completed just over a week later, the Veteran reported that he was in an accident during service in Vietnam in which he hurt his bilateral knees and still had problems with his knees.  

* A December 2007 MRI of the right knee revealed a chronic partial thickness rupture of the anterior cruciate ligament, specifically affecting the posterolateral bundle; a macerated medial meniscal body; degenerative changes of the
anterior horn of the medial meniscus; a horizontal oblique tear involving the posterior horn that extends to the femoral surface; severe degenerative changes within the medial tibiofemoral compartment, including grade 4 chondromalacia, subchondral bone marrow edema, and subchondral cysts; and mild
degenerative change elsewhere.

* A May 2008 VA orthopedic surgery consult reflects that the Veteran complained of chronic right knee pain.  He stated that he was in a motor vehicle accident in Vietnam and was never treated.  The assessment was marked osteoarthritis, bilateral knees.  

* A May 2008 X-ray of the right knee revealed obliteration of the medial joint compartment with marked articular sclerosis and small subchondral cystic changes. Genu varus deformity was identified. Patellofemoral articular spurring with narrowing of the lateral joint compartment was noted. There was no joint effusion. The radiologist commented that there was a similar finding on the left to a slightly lesser degree. 

* During a September 2008 VA posttraumatic stress disorder (PTSD) examination, the Veteran reported arthritis since 1980.  

* In October 2008, the Veteran underwent right total knee arthroplasty for right knee arthritis.  

* A November 2008 physical therapy note reflects that the Veteran had a long history of knee pain secondary to arthritis prior to his October 2008 surgery.  

* In his August 2009 VA Form 9, the Veteran reported that he was involved in a motorcycle accident in Vietnam, stating that he was assigned duties in local villages and used the motorcycle as transportation.  

* A January 2010 left knee X-ray revealed degenerative changes of the tibiofemoral joint and the femoral patella joint.  

* During February and March 2010 physicals, the Veteran reported left knee pain and problems for the past 10 years with worsening pain.  

* In March 2010, the Veteran underwent left total knee arthroplasty for left knee degenerative joint disease (DJD).  

* The Veteran testified in July 2013 that his duties in service involved a lot of walking, standing, and crawling.  He stated that he was involved in a motorcycle accident in Vietnam during the course of his duties.  He reported that he was not under attack at the time the motorcycle accident happened, but there was a whiteout and he hit a culvert.  He testified that, after this accident, he started having trouble with his knees.  

In rendering the requested opinion, the examiner must consider the September 1968 service treatment record documenting a motor bike accident and the Veteran's September 2007 statement in which he described injuring his knees in Vietnam and reported that he still had problems with his knees.  

The examiner is advised that, as no knee disorders were noted on examination at entry into service, THE VETERAN IS PRESUMED TO HAVE BEEN IN SOUND PHYSICAL CONDITION (that is, he is presumed not to have had a knee disorder) at the time he entered into service.  The examiner is also advised that the Veteran is competent to report in-service injuries.  His account of what occurred in combat service must be presumed credible.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 







Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



